Citation Nr: 1014546	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-28 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for adjustment disorder and posttraumatic stress 
disorder (PTSD), prior to March 21, 2008.

2.  Entitlement to an initial evaluation in excess of 50 
percent for adjustment disorder and PTSD, since March 21, 
2008.

3.  Entitlement to a compensable evaluation for hemorrhoids.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active military service with the United 
States Air Force from September 1982 to June 1986, and with 
the United States Army from October 1988 to October 1992.  
From March 1993 to July 2006, the Veteran was a member of the 
Indiana Army National Guard on full time active duty; he was 
also called to active duty with the regular Army for short 
stints during that period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, as part of the Benefits 
Delivery at Discharge (BDD) program.  The purpose of the BDD 
program is to help ensure a smooth transition from military 
to civilian status by allowing service members to file pre-
discharge claims for disability compensation with VA.  

In order to facilitate the quick processing of claims under 
the BDD program, the Virtual VA paperless claims processing 
system is utilized.  Instead of paper, a highly secured 
electronic repository is used to store and review every 
document involved in the claims process.  The use of this 
system allows VA to leverage information technology in order 
to more quickly and accurately decide a Veteran's claim for 
benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record. 

The April 2007 decision granted service connection for an 
adjustment disorder and assigned a noncompensable evaluation 
effective from August 1, 2006, the day following separation 
from service.  In a March 2008 decision, the RO assigned an 
increased 30 percent evaluation for the adjustment disorder, 
effective from August 1, 2006.  The characterization of the 
disability was changed following an October 2008 rating 
decision which granted service connection for PTSD; the two 
psychiatric diagnoses were thereafter rated as a single 
disability entity to avoid prohibited pyramiding (both 
disabilities are evaluated identically by VA).  

Most recently, in a January 2010 rating decision, the RO 
granted an increased, 50 percent evaluation for adjustment 
disorder and PTSD, effective from March 21, 2008.  The 
Veteran has expressed his desire to continue his appeal, and 
hence both stages of evaluation of the psychiatric disability 
remain on appeal.

With regard to the issue of evaluation of hemorrhoids, the 
April 2007 rating decision denied entitlement to an 
increased, compensable rating.  The Veteran initiated an 
appeal of that decision with the timely filing of a Notice of 
Disagreement (NOD) in June 2007, and the RO issued a 
Statement of the Case (SOC) in May 2008.  The record is 
unclear as to when, or even if, notice of such was sent to 
the Veteran.  The record reflects that the SOC regarding the 
psychiatric disability was prepared on the same day, but 
notice was not sent to the Veteran until June 9, 2008.  A VA 
Form 9, Appeal to Board of Veterans' Appeals, was received on 
August 7, 2008.  On that document, the Veteran indicate he 
wished to perfect his appeal on "all the issues listed" on 
the SOC; he did not check the box indicating he wished to 
pursue only certain listed issues.  

VA is obligated to construe communications from the Veteran 
"in a liberal manner for purposes of determining whether 
they raise issues on appeal."  Robinson v. Mansfield, 21 
Vet. App. 545, 552 (2009).  The Board, therefore, finds that 
although the discussion included on the Form 9 refers solely 
to the psychiatric disability, it must also be liberally 
construed as encompassing the appeal for increased evaluation 
of hemorrhoids.

The issue of entitlement to a compensable evaluation for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 21, 2008, the Veteran's psychiatric 
disability was manifested by depression, nightmares, 
disturbed sleep, social withdrawal, and occasional 
irritability, resulting in an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; the Veteran was generally functioning 
satisfactorily.

2.  Since March 21, 2008, the psychiatric disability has been 
manifested by reduced reliability and productivity due to 
depression, auditory hallucinations, increased irritability, 
avoidance of social activity, reduced motivation, nightmares, 
disturbed sleep, and passive suicidal ideation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for adjustment disorder and PTSD prior to March 21, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Codes 9411 and 9440 (2009).

2.  The criteria for an initial evaluation in excess of 50 
percent for adjustment disorder and PTSD since March 21, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Codes 9411 and 9440 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Two stages are at issue 
here.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Psychiatric disabilities are evaluated under a General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130.  The 
Formula provides that occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), 
is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
assigned a 100 percent rating.  38 C.F.R. § 4.130. 

The Board notes that the Veteran is additionally service 
connected for residuals of a traumatic brain injury (TBI); as 
is noted in various rating decisions and medical records, 
symptoms of TBI and mental disorders sometimes overlap.  The 
RO has made clear that cognitive impairment, specifically 
memory loss and some speech deficits, are considered in the 
evaluation of TBI.  Those symptoms are therefore not to be 
considered in evaluation of the psychiatric disorder; to do 
so would constitute prohibited pyramiding.  38 C.F.R. § 4.14.

Evidence

At a January 2007 VA examination, the Veteran reported that 
he had retired from the military in August 2006, and had 
taken a job teaching ROTC in a high school.  He was 
"adjusting" to the quite different experience and civilian 
life generally.  He denied any history of psychiatric 
treatment.  The Veteran complained that sometimes he had an 
irritable mood.  He slept okay, and denied alcohol or drug 
use.  On interview, the Veteran spoke slowly and in a low 
tone, but clearly.  His responses were coherent and relevant.  
No impairment of thought processes or communication was 
evident.  He was well oriented.  Affect was congruent, and 
mood was depressed.  The Veteran denied suicidal or homicidal 
thoughts, hallucinations, or delusions.  He stated that his 
memory was good.  The examiner stated that there was no 
effect on employment, and assigned a Global Assessment of 
Functioning (GAF) score of 70.

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  A score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

VA treatment records from June 2007 to February 2008 reveal 
that the Veteran sought regular psychiatric counseling, and 
was placed on medication for depression.  In July2007, a GAF 
score of 60 was assigned, when the Veteran complained of 
sleep difficulty and irritability.  His wife reported that he 
would have "angry outbursts" following restless sleep.  He 
was withdrawing socially.  The Veteran denied any suicidal 
ideation.  In October 2007, he again reported nightmares and 
irritability.  He was depressed.  Complaints continued in 
November of that year, when a GAF score of 59 was assigned 
based on reports of depression and worsened sleep.  In 
January 2008, the Veteran reported some marital discord.  He 
was quiet and reserved on interview, giving yes or no answers 
with little expression.  He continued to work, but reported 
increasing difficulty with motivation.  He was depressed and 
not sleeping well.  He continued to deny suicidal ideation or 
plans.  A GAF score of 50 was assigned.  Some slight 
improvement was noted with changes to his medication, but he 
continued to have problems with depression irritability, 
sleep, and motivation.

On March 21, 2008, the Veteran reported that he was having 
increasing difficulty dealing with his students.  He also for 
the first time reported auditory hallucinations, described by 
the doctor as "illusions," of voices.  His thoughts were 
preoccupied with "how everything is such a big effort."  
The Veteran continued to be depressed.  A GAF score of 50 was 
assigned.  The Veteran failed to appear for his next 
appointment.  He stated that he had forgotten in a "very 
monotone voice."  During June 2008, the Veteran began 
reporting passive suicidal ideation; he reported no plans or 
intent, but did wonder how things would have turned out had 
he not been born.  His mood did improve over the summer, when 
he did not have to deal with students, as school was out.  He 
continued to describe hypervigilance and some numbing, 
however.  In July 2008, he reported more frequent dreams of 
his service in Iraq, but overall stated he was having fewer 
intrusive thoughts.  He continued to teach, taking it "day 
by day."  

When students returned to school in late August 2008, the 
Veteran reported increased symptoms, particularly intrusive 
thoughts.  Thought processes were slowed and memory showed 
impairment, but these were associated mainly with TBI.  By 
the end of September, the Veteran was "very depressed and 
very angry."  He was arguing with his spouse a lot, and 
resented his ROTC students for glorifying war.  He denied 
suicidal ideation, but talked about wanting to "leave and go 
somewhere else."  He often isolated himself in his room to 
get away from his family.  Depression was visibly increased 
at an October 2008 appointment, though this may have been 
caused by an error in his medication.  A GAF score of 50 
continued to be assigned.

Treatment records reveal continued complaints of depression 
and anger, with occasional reports of passive suicidal 
ideation when the Veteran wondered about whether his 
struggles were worth the effort.

At a September 2008 VA examination, the Veteran reported 
sleep problems, isolation, depression, and anxiety.  He had 
intrusive thoughts and flashbacks, and avoided watching news 
about Iraq.  He did continue to work as an ROTC instructor, 
but did not socialize.  He continued to use medication and 
engage in counseling.  On interview, the Veteran's affect was 
restricted and his mood anxious.  He was alert an oriented.  
He reported being hypervigilant, and his answers to questions 
were "limited and short."  

A VA examination was conducted in November 2009 by the same 
examiner who had seen him in September 2008.  The examiner 
stated that symptoms were about the same.  At that time, the 
Veteran reported anxiety, waking at night due to nightmares, 
social isolation and marital discord, and a lack of 
motivation.  He continued to work, but had to "drag himself 
to work."  He continued to take medication for depression.  
The Veteran was alert and oriented, but was unshaven.  He was 
depressed and anxious.  Judgment was okay, but insight was 
limited.  He did not socialize.  Forgetfulness was reported.  
A GAF score of 48 was assigned. 

 Analysis

A.  Prior to March 31, 2008

While the Veteran was experiencing depression and impaired 
motivation during this period, he was generally functioning.  
He continued to work as an ROTC instructor, and no impairment 
of thought processes or communication were shown due to his 
psychiatric disability.  There is no report of marital 
problems, although the Veteran did withdraw socially.  The 
reports of irritability, sleep impairment, and depression do 
not appear, however, to have consistently reduced his 
occupational and social functional capacity.  In sum, the 
disability picture presented during this time period more 
closely approximates the criteria for a 30 percent 
evaluation.

B.  Since March 31, 2008

As noted above, beginning in January 2008, VA treatment 
records reflect increasing complaints of depression, lack of 
motivation, and irritability.  Since March 21, 2008, however, 
there has been a marked increase in reported signs and 
symptoms occurred which warrants assignment of an increased 
disability evaluation.  The Veteran has been having auditory 
illusions or hallucinations, and reports periodic passive 
suicidal ideation.  He has been physically affected, as 
doctors have reported his appearance is depressed, and his 
grooming is reduced, though still adequate.  While he does 
continue to work, his social and occupational relationships 
are more strained.  He isolates himself from his family, and 
is more angry and irritable with students.  The degree of 
social interaction required of him is directly reflected in 
his reported symptoms.  The Veteran's descriptions of his 
work functioning and outlook are markedly different since 
March 2008.  The most recent examiner noted that judgment and 
insight were decreased.  

However, the Veteran has been able to keep working, and 
stated that he had only missed a "few hours" of work as of 
his most recent examination.  His irritability and anger have 
not resulted in any violent outbursts, and he continues to 
effectively communicate.  No inappropriate behavior is 
reported, and he continues to be well oriented.

Overall, the disability picture presented most closely 
approximates the criteria for assignment of a 50 percent 
evaluation.  While some elements for a 70 percent evaluation 
are present, the Veteran demonstrates that he maintains the 
ability to function independently and effectively in work and 
social environments.  Assignment of an evaluation in excess 
of 50 percent since March 21, 2008 is not warranted.

In his substantive appeal to the Board, the Veteran has asked 
what he should do if his problem gets worse and/or better.  
In this regard, if his condition worsens, he should let VA 
know, file a claim seeking an increased evaluation with the 
RO, and seek medical attention immediately. 

C.  Extraschedular Consideration

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for a psychiatric disability.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained VA outpatient treatment records and consultation 
reports, and afforded the Veteran several VA examinations.  
The examinations are adequate for rating purposes, as they 
include detailed findings regarding the Veteran's current 
mental health status.  No relevant private medical records 
have been identified by the Veteran.  The Veteran was offered 
the opportunity for a hearing but has declined.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

ORDER

An initial evaluation in excess of 30 percent for adjustment 
disorder and posttraumatic stress disorder (PTSD), prior to 
March 21, 2008, is denied.

An initial evaluation in excess of 50 percent for adjustment 
disorder and PTSD, since March 21, 2008, is denied.


REMAND

As was discussed above, the Veteran timely perfected an 
appeal with regard to the evaluation of his service connected 
hemorrhoids.  Further remand is required for compliance with 
VA's duties to assist the Veteran in substantiating his 
claim.

VA treatment records and examination reports reflect that 
from approximately February 2007 to July 2007, the Veteran 
reports gastrointestinal and rectal bleeding on a regular 
basis.  Repeated evaluations were conducted, and his reports 
were objectively verified.  In a July 2, 2007, VA progress 
note, the Veteran stated that he was scheduled for surgery on 
July 9.  He did not indicate if this was to be performed by a 
VA or private doctor; a recent colonoscopy was done by a 
private doctor as a referral from VA.

On remand, VA must contact the Veteran and identify the 
health care provider who performed the July 9, 2007, surgery, 
and take appropriate steps to associate those records with 
the claims file.  Further, a new VA examination is required 
to obtain current findings.  The last examination was 
conducted in February 2007.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the medical provider who 
performed a July 2007 hemorrhoid surgery.  
A VA Form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, should be 
requested for all private care providers.

Upon receipt of a properly executed Form 
21-4142 or upon identification of the VA 
facility where the surgery was performed, 
take all appropriate steps to obtain 
relevant records.

2.  Schedule the Veteran for a VA 
examination.  The examiner should be asked 
to describe all current residuals of 
internal or external hemorrhoids (if any).  
The examiner should comment on any history 
of recurrence.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran the requisite 
time period to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


